Order unanimously reversed on the law without costs and matter remitted to Lewis County Family Court for further proceedings in accordance with the following Memorandum: At the hearing on the petition for an upward modification of the father’s child support obligation, no stenographer was present to record the proceedings. An audio tape recording of the hearing was made, but the tape is inaudible. As a result, the father was unable to include a transcript of the hearing in the record on appeal. The statement in lieu of stenographic transcript (see, CPLR 5525 [d]) is not adequate to permit meaningful review of the support order. It is impossible to determine the basis for the Hearing Examiner’s calculation of the father’s support obligation from the statement in lieu of stenographic transcript and the other documents included in the record. Therefore, we remit the matter for a new hearing and new findings with respect to the father’s child support obligation (see, Parsons v Parsons, 101 AD2d 1017; Patrizio v Patrizio, 94 AD2d 971). (Appeal from Order of Lewis County Family Court, Merrell, J.—Child Support.) Present—Green, J. P., Pine, Boomer, Davis and Boehm, JJ.